DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2017/0025299 to Sasaki et al.
Regarding claim 11, Sasaki et al. discloses an exhaust nozzle unit capable of discharging a gas atmosphere in a substrate storage container (2) having a loading/unloading opening (4) from the container to an outside of the container through a port (5) formed on a bottom surface of the container, the exhaust nozzle unit comprising: Page 4 of 11Appl. No. 16/387,792Attorney Docket No. 105373-1136188 Amdt. dated July 8, 2022 Response to Office Action of April 15, 2022a nozzle capable of switching the port from a closed state to an open state by pressing a valve (5b) of the port, and including: a first nozzle (31) capable of making close contact with an outer edge of the port; and a second nozzle (28 and paragraph 88) capable of pressing the valve; a housing (20) configured to hold the nozzle so as to be movable up and down between a use posture in which the first nozzle makes close contact with the outer edge of the port and the second nozzle presses the valve such that the port is in the open state and a standby posture in which the port is in the closed state; and an actuator (35) configured to move the nozzle up and down with respect to the housing to be operated between the use posture and the standby posture.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. in view of patent application no. 2011/0120572 to Ender et al.
Regarding claim 1, Sasaki et al. discloses as discussed above.
Sasaki et al. does not disclose the movable check valve.
Ender et al. discloses that it is known to have a movable check valve (104) in a fluid supply.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sasaki et al. with the teachings of Ender et al. by substituting the check valves with a reasonable expectation of success for the purpose of providing an efficient means of releasing fluid from a container.  
Regarding claim 5, Sasaki et al. discloses a mounting table (14). 
Regarding claim 9, Sasaki et al. discloses as discussed above including a transfer chamber (60), a transfer robot (paragraph 72) and a load port (10).
Sasaki et al. does not disclose the movable check valve.
Ender et al. discloses that it is known to have a movable check valve (104) in a fluid supply.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sasaki et al. with the teachings of Ender et al. by substituting the check valves with a reasonable expectation of success for the purpose of providing an efficient means of releasing fluid from a container.
Regarding claim 10, Sasaki et al. in view of Ender et al discloses all of the limitations of claim 9 and a descending gas (paragraph 71 of Sasaki et al.).

Allowable Subject Matter
Claims 3, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9 and 10 have been considered but are moot because the new ground of rejection.  Next, applicant argues that Sasaki et al. does not meet the limitations of claim 11 because he has no actuator.  The examiner disagrees for the reasons explained above in the prior art mapped rejection of the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        


Wbj. 

/RONALD P JARRETT/Primary Examiner, Art Unit 3652